Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


Richard Manning, Tammy Manning, and                     Appeal from the County Court at Law       No.
All Occupants of 1036 Sunset, Waco, TX                  2 of McLennan County, Texas (Tr. Ct.      No.
76704, Appellants                                       20200238CV2).       Opinion delivered      by
                                                        Justice Stevens, Chief Justice Morriss    and
No. 06-21-00010-CV           v.                         Justice Burgess participating.

Mae Johnson and Pat Williams, Appellees


         As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below.     We dismiss all arguments made by Richard Manning that relate to the issue of
possession of the Property for want of jurisdiction and affirm the trial court’s awards to Mae
Johnson and Pat Williams of past due rent and attorney fees.
         We note that appellant, Richard Manning, adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.


                                                        RENDERED DECEMBER 9, 2021
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk